DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-14, and 22-24 of U.S. Patent No. 11348732. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are just different combinations of the limitations of U.S. Patent No. 11348732 with some limitations removed. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine various limitations in workable orders as well as removing some limitations to create a broader scope. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over NISHISAKA et al (US 2017/0018362) in view of Saito et al (US 20160086733) and further view of AHIKO et al (US 2001/0019176).
Regarding claim 1, NISHISAKA teaches a capacitor component (Fig. 1, 10) comprising: a body (Fig. 1, 12) including a dielectric layer (Fig. 2, 14b), a first electrode (Fig. 2, 16a) 5and a second internal electrode (Fig. 2, 16b), laminated in a first direction (Fig. 2, X) of the body, opposing each other (Fig. 2), and a first cover portion (Fig. 2, 14a on top) and a second cover portion (Fig. 2, 14a on bottom), disposed on outermost surfaces of the first and second internal electrodes (Fig. 2), each having a thickness of 25 µm or less ([0026]); a first electrode layer (Fig. 2, 24a) and a second electrode layer (Fig. 2, 24b), 10respectively disposed on both external surfaces of the body in a second direction (Fig. 2, Z) of the body different from the first direction and respectively connected to the first and second internal electrodes (Fig. 2); and first plating layer (Fig. 2, 26a) disposed on the first electrode layer (Fig. 4), 15second plating layer (Fig. 2, 26b) disposed on the second electrode layer (Fig. 2); wherein a metal oxide is disposed in the first electrode layer and in the second electrode layer ([0053]).  
However, NISHISSAKA fails to teach that a metal oxide is disposed on a boundary between the first electrode layer and the first plating layer and a boundary between the second electrode layer and the second plating layer and wherein in a cross-section perpendicular to the first direction, a plurality of indentations are disposed a boundary between the first internal electrode and the first electrode layer or a boundary between the second internal electrode and 25the second electrode layer.
Saito teaches that a metal oxide (Fig. 1, 20) is disposed on a boundary between the first electrode layer (Fig. 1, 13a) and the first plating layer (Fig. 1, 13b) and a boundary between the second electrode layer (Fig. 1, 13a) and the second plating layer (Fig. 1, 13b).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Saito to the invention of NISHISAKA, in order to prevent hydrogen from entering into the layered body (Saito [0018]).
AHIKO teaches that wherein in a cross-section perpendicular to the first direction (as seen in Fig. 4), a plurality of indentations (Fig. 4, top and bottom indentations at 44) are disposed a boundary between the first internal electrode and the first electrode layer (Fig. 3-4, between 4 and 3) or a boundary between the second internal electrode and 25the second electrode layer.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of AHIKO to the invention of NISHISSAKA, in order to allow for the capacitor to be soldered without floating or misalignment (AHIKO [0041]).
Regarding claim 2, NISHISAKA, as modified by Saito and AHIKO, further teach that the metal oxide has at least one of an island (Saito Fig. 1, 20), a plurality of metal oxide deposits, an amorphous metal oxide, and a metal oxide powder.  
Regarding claim 3, NISHISAKA, as modified by Saito and AHIKO, further teach that each of the first and second electrode layers includes a glass material ([0038]).  
5 Regarding claim 4, NISHISAKA, as modified by Saito and AHIKO, further teach that each of the first and second electrode layers includes copper (Cu) ([0038]).  
Regarding claim 5, NISHISAKA, as modified by Saito and AHIKO, further teach that a central portion of each of the first and second external 10electrode layers has a thickness ranging from 1 µm to 10 µm ([0038]).  
Regarding claim 6, NISHISAKA, as modified by Saito and AHIKO, further teach that the plating layer includes nickel (Ni) (Fig. 4, Ni layer).  
15 Regarding claim 7, NISHISAKA, as modified by Saito and AHIKO, further teach that the indentation includes a glass (when glass in this location [0058]).   
Regarding claim 8, NISHISAKA, as modified by Saito and AHIKO, further teach that the 25indentation is disposed at an outermost boundary of the bodyDB1/ 107016290.1 Page 29in the first direction (Fig. 4, between 12 and 24a in up/down direction), among the boundary between the first internal electrode and the first electrode layer and the boundary between the second internal electrode and the second electrode layer (Fig. 4).  
Regarding claim 9, NISHISAKA, as modified by Saito and AHIKO, further teach that the indentation is disposed at a boundary between the first internal electrode and the first electrode layer (Fig. 4, 12 and 24a) and a boundary between the second internal electrode and the second electrode 10layer (Fig. 4, 12 and 24b).  
Regarding claim 10, NISHISAKA, as modified by Saito and AHIKO, fail to fully teach the claim limitations. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that a sum of widths of the indentations ranges from 30% to 80% of an overall width of the internal electrodes, in order to fit user needs and design specifications, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 11, NISHISAKA, as modified by Saito and AHIKO, further teach that the indentation has a dimension of 5 µm or less (within 2 µm [0058]).  
Regarding claim 12, NISHISAKA, as modified by Saito and AHIKO, further teach that an 20average thickness of the first and second internal electrodes is in a range from 0.01 µm to 0.4 µm ([0031]).  
Regarding claim 13, NISHISAKA, as modified by Saito and AHIKO, further teach that an average thickness of the dielectric layer is in a range from 250.01 µm to 0.4 µm ([0025]).  

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al (US 20160086733) in view of AHIKO et al (US 2001/0019176).
Regarding claim 15, Saito teaches a capacitor component (Fig. 1, 1) comprising: a body (Fig. 1, 11) including a first internal electrode (Fig. 1, 12 connecting to left side), a second internal electrode (Fig. 1, 12 connecting to right side) opposing the first internal electrode in a 5first direction (Fig. 1, up and down) of the body, and a dielectric layer (Fig. 1, 10) interposed between the first and second internal electrodes (Fig. 1); a first electrode layer (Fig. 1, 13a on left) connected to the first internal electrode and a second electrode layer (Fig. 1, 13a on right) opposing the first electrode layer in a second direction (Fig. 1, left to right) of the body different from the first 10direction; first plating layer (Fig. 1, 13b on left) disposed on the first electrode layer, and second plating layer (Fig. 1, 13b on right) disposed on the second electrode layer; and a metal oxide (Fig. 1, 20 [0054]) disposed at a boundary between the first 15plating layer and the first electrode layer (Fig. 1), and a boundary between the second plating layer and the second electrode layer (Fig. 1 [0054]).  
However, Salto fails to teach that wherein in a cross-section perpendicular to the first direction, a plurality of indentations are disposed a boundary between the first internal electrode and the first electrode layer or a boundary between the second internal electrode and 25the second electrode layer.
AHIKO teaches that wherein in a cross-section perpendicular to the first direction (as seen in Fig. 4), a plurality of indentations (Fig. 4, top and bottom indentations at 44) are disposed a boundary between the first internal electrode and the first electrode layer (Fig. 3-4, between 4 and 3) or a boundary between the second internal electrode and 25the second electrode layer.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of AHIKO to the invention of NISHISSAKA, in order to allow for the capacitor to be soldered without floating or misalignment (AHIKO [0041]).
Regarding claim 15, Saito, as modified by AHIKO, further teaches that the metal oxide has a dimension in a range from 5% to 90% of that 20of the boundary between the plating layer and a corresponding electrode layer ([0062-0063]).  
Regarding claim 16, Saito, as modified by KWAG and AHIKO, further teaches that a total 5dimension of indentations disposed at a given boundary ranges from 30% to 80% of a dimension of the given boundary ([0062]).  
Regarding claim 17, Saito, as modified by AHIKO, further teaches that the metal oxide is disposed at a given boundary as islands (Fig. 1, 20), 10plurality of discrete deposits or a combination thereof.  
Regarding claim 18, Saito, as modified by KWAG, further teaches that the metal oxide comprises an amorphous metal oxide (0074-0079]), a metal oxide powder, or a combination thereof.

Additional Relevant Prior Art:
KWAG et al (US 2014/0029157) teaches relevant art in Fig. 2.
OSHIMA et al (US 2019/0244758) teaches relevant art in Fig. 3.
KIM et al (US 2013/0049532) teaches relevant art in Fig. 3-4.
Yokoyama et al (US 2002/0046861) teaches relevant art in Fig. 4A-5D.
Hirata et al (US 2011/0110014) teaches relevant art in Fig. 6.
KOBAYSHI et al (US 2009/0323253) teaches relevant art in Fig. 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848